oOo Oo ND DH UH Ff WD NO —

NO NO NH NH NN HY YD WN NO | | | | FF Fe Fe Sell Ee hl
oN KN ON Bh WD NY Se Oo OO eH HDHD KH FF W NY —- O&O

Case 3:17-cv-00618-CBC Document 47 Filed 06/13/19 Page 1 of 3

 

 

 

 

FILED =—SsC«CS:sS*S*«RECETWED
—— ENTERED _____. SERVED ON
REBECCA BRUCH, ESQ. (SBN 7289) COUNSELPARTIES OF RECORD
ERICKSON, THORPE & SWAINSTON, LTD.
. Arroyo Street
Reno, Nevada 89509 JUN 17? 2049
a
ax. -
Attorneys for Defendants wT ict COU RT
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NVEVADA
ORAER.

MITCHELL S. HAMMOND, SR., CASE NO: 3:17-CV-00618-VPC

Plaintiff,

STIPULATION TO EXTEND

V. DEADLINE FOR
SHERIFF GERALD ANTINORO, an DISPOSITIVE MOTIONS
individual and STOREY COUNTY, a (First Request)
political subdivision of the State of Nevada,

Defendants.

 

 

 

 

Plaintiff MITCHELL S. HAMMOND, SR., by and through his attorney DAVID
C. MCELHINNEY of the law firm of LEWIS ROCCA ROTHGERBER CHRISTIE,
LLP and Defendants SHERIFF GERALD ANTINORO and STOREY COUNTY by and
through their attorney of record, REBECCA BRUCH, ESQ. of ERICKSON, THORPE &
SWAINSTON, LTD., hereby stipulate and agree that the deadline for dispositive motions
be extended beyond the current deadline of July 1, 2019, by 45 days to a new date of
Thursday, August 15, 2019.
Mf
MI
Mf
Mf
Hl
Hi

 
oo eo HN Dn TH F&F WY NH —

NO NO NH NY N YD NN NN N HY | | FSF FF SF EFSF ESEllUhc hE
oN WN AN BW NON SH Oo OO OND HD HH F&F WY NY | &

 

 

Case 3:17-cv-00618-CBC Document 47 Filed 06/13/19 Page 2 of 3

This extension is necessitated by Defendants’ counsel's calendar conflicts,

including out-of-town travel.

This request for an extension is not intended to cause unnecessary delay.

Discovery in this matter has been completed and neither party anticipates a need to

reopen discovery or conduct any additional discovery.

Dated this 13" day of June, 2019.

LEWIS ROCA ROTHGERBER CHRISTIE LLP

By: _/s/ David McElhinney

David C. McElhinney, Esq.

One East Liberty Street, Suite 300
Reno, Nevada 89501

Phone: (775) 321-3414

Email: dmcelhinney@Irrc.com
Attorneys for Plaintiff

ERICKSON, THORPE & SWAINSTON, LTD.

By:

/s/ Rebecca Bruch

Rebecca Bruch, Esq.

99 West Arroyo Street
Reno, Nevada 89505

Phone: (775) 786-3930
Email: rbruch@etsreno.com

Attorneys for Defendants

 
Oo Oo NY HD nA & W NHN —

mo Ww NH NY N NY NY NN NN | | | TF YF FSF Se SES ES hl =
oD AO AN Bh WwW NO S&H OO OH DH NH F&F WD Nn | &

 

 

Case 3:17-cv-00618-CBC Document 47 Filed 06/13/19 Page 3 of 3

ORDER
The current deadline for the filing of dispositive motions is hereby ex:ended

from the current deadline of July 1, 2019, to a new date of Thursday, August 15, 2019.

This qe ray of Gadde , __, 2019.

‘UNIIED STATEGMAGISTRATE JUDGE

 
